DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2018 has been entered.
Acknowledgment
Claims 1, 10-13, 18-19, 22-23, 25 are amended and filed on 12/2020.
Claims 17, 24, 27-38 are canceled. 
 Allowable Subject Matter
Claims 1-16, 18-23, 25-26 are allowed. 
As to claim 1, an evacuation system for continuously removing gas from a body cavity of a patient during an endoscopic surgical procedure, comprising: an inlet flow path and wherein the inlet flow path includes a flow sensor for measuring a gas flow rate in the inlet path and a pressure sensor for measuring a driving pressure in the inlet flow path; an outlet flow path and wherein the outlet flow path includes a flow sensor for measuring a gas flow rate in the outlet path and a pressure sensor for measuring a driving pressure in the outlet path and  a processor operatively associated with the pump for controlling the delivery of clean gas to the body cavity through the inlet flow path at a gas flow rate that relates to a 
 In particular, Stearns et al. (US. 2012015010A1) (“Stearns”) is the closest prior art of record. Even though Stearns discloses an evacuation system for continuously removing gas from a body cavity of a patient during an endoscopic surgical procedure, comprising: an inlet flow path and the inlet flow path includes a pressure sensor for measuring a driving pressure in the inlet flow path, an outlet flow path and a pressure sensor and a processor, Stearns fails to disclose the inlet flow path includes a flow sensor for measuring a gas flow rate in the inlet path; wherein the outlet flow path includes a flow sensor for measuring a gas flow rate in the outlet path and a pressure sensor for measuring a driving pressure in the outlet path and  a processor operatively associated with the pump for controlling the delivery of clean gas to the body cavity through the inlet flow path at a gas flow rate that relates to a gas flow rate at which smoky gas is removed from the body cavity.
As to claim 19, an evacuation system for continuously removing gas from a body cavity of a patient during an endoscopic surgical procedure, comprising: an inlet flow path and wherein the inlet flow path includes a flow sensor for measuring a gas flow rate in the inlet path and a pressure sensor for measuring a driving pressure in the inlet flow path; an outlet flow path and wherein the outlet flow path includes a flow sensor for measuring a gas flow rate in the outlet path and a pressure sensor for measuring a driving pressure in the outlet path and  a processor operatively associated with the pump for controlling the delivery of clean gas to the body cavity through the inlet flow path at a gas flow rate that relates to a gas flow rate at which smoky gas is removed from the body cavity in combination with other claimed structure was not found or rendered obvious by the prior art of record.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Response to Arguments
Applicant’s arguments, see remark, filed 12/30/2020, with respect to claims 1 and 19 and the newly added limitation have been fully considered and are persuasive.  The 103 rejection of claims 1 and 19 has been withdrawn. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMZA A DARB/Examiner, Art Unit 3783                                                                                                                                                                                                        
/Lauren P Farrar/Primary Examiner, Art Unit 3783